Citation Nr: 1015340	
Decision Date: 04/27/10    Archive Date: 05/06/10

DOCKET NO.  93-11 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disorder 
to include post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Counsel




INTRODUCTION

The Veteran served on active duty from June 1969 to June 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1991 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied service connection for 
a psychiatric disorder to include PTSD.  The Veteran 
relocated to North Carolina, and his appeal is now under the 
jurisdiction of the RO in Winston-Salem, North Carolina.

The Board remanded this matter for additional development in 
July 1995, April 1997, June 1999, and August 2003.

The Board issued a decision denying service connection for a 
psychiatric disorder to include PTSD in January 2007.  The 
Veteran appealed this denial to the United States Court of 
Appeals for Veterans Claims (the Court), and in July 2008, 
based on a Joint Motion for Remand, the Court vacated the 
Board's decision and remanded it for further consideration 
and development.

Thereafter the Board remanded this matter a final time in 
February 2009, to afford further development in conjunction 
with the July 2008 Court's remand.  Such has been completed 
and this matter is returned to the Board for further 
consideration.


FINDINGS OF FACT

1.  The Veteran participated in counterinsurgency operations 
against Vietcong/NVA in Vietnam from February 4, 1971 to 
March 13, 1971, with a military occupational specialty (MOS) 
of motor vehicle driver, serving with 1st Engineer Battalion 
and is shown to have been in the Da Nang area around the same 
time that incoming attacks were confirmed.

2.  The evidence reflects that it is as likely as not that 
during service in Vietnam, the Veteran was exposed to 
stressors, alleged to include exposure to mortar rounds, 
having his truck fired on, feeling threatened by enemy 
snipers, worrying about driving over mines, and having a 
large rat jump on him while he was sleeping.

3.  The evidence reflects that the Veteran has a psychiatric 
disorder, with differential diagnoses over the years 
(including PTSD), but most recently diagnosed as PTSD.

4.  The evidence includes VA nexus opinions stating that the 
Veteran's PTSD at least as likely as not is caused by his 
exposure to combat related stressors while serving in 
Vietnam.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, 
service connection is warranted for PTSD.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159. 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.



II.  Service Connection

The Veteran claims entitlement to service connection for a 
psychiatric disorder claimed as PTSD, based on his Vietnam 
experiences.  Among his claimed stressors include exposure to 
mortar rounds, having his truck fired on, feeling threatened 
by enemy snipers, worrying about driving over mines, and 
having a large rat jump on him while he was sleeping.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
order to establish service connection, a claimant must 
generally submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus or 
relationship between the current disability and the in-
service disease or injury.  Pond v. West, 12 Vet. App. 341, 
346 (1999).

For Veterans who had service of ninety (90) days or more 
during a war period or peacetime service after December 31, 
1946, and any chronic disease such as psychotic disorders, is 
manifest to a compensable degree within a year of discharge, 
there is a rebuttable presumption of service origin, absent 
affirmative evidence to the contrary, even if there is no 
evidence thereof during service. 38 U.S.C.A. §§ 1101, 1112, 
1113 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (conforming to the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. 38 C.F.R. § 
3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  
If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor. 38 C.F.R. § 3.304(f)(1). See also 38 U.S.C.A. § 
1154(b).

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that a 
Veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case- 
by- case basis. See VAOPGCPREC 12-99 (October 18, 1999).

If there is no combat experience, or if there is a 
determination that the Veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the Veteran's statement 
as to the occurrence of the claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The Veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of 
the claimed in-service stressors.  Cohen v. Brown, 10 Vet. 
App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 395- 
396 (1996).

That being said, a stressor need not be corroborated in every 
detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  The 
fact that a Veteran who had a noncombatant military 
occupational specialty, was stationed with a unit that was 
present while enemy attacks occurred would strongly suggest 
that he was, in fact, exposed to such attacks.  Pentecost v. 
Principi, 16 Vet. App. 124 (2002) (base subjected to rocket 
attacks during time that Veteran was stationed at the base).  
In other words, the Veteran's presence with the unit at the 
time such attacks occurred corroborates his statement that he 
experienced such attacks personally.

The United States Court of Veterans Appeals (Court) held that 
although a claimant may identify a particular mental 
condition on the claims form accompanying his application for 
VA benefits, the scope of the claim cannot be limited only to 
the condition stated, "but must rather be considered a claim 
for any mental disability that may reasonably be encompassed 
by several factors including: the claimant's description of 
the claim; the symptoms the claimant describes; and the 
information the claimant submits or that VA obtains in 
support of the claim."  See Clemons v. Shinseki, 23 Vet. App. 
1 (2009).

The standard of proof to be applied in decisions on claims 
for Veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
Veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence. See 
also 38 C.F.R. § 3.102.  When a Veteran seeks benefits and 
the evidence is in relative equipoise, the Veteran prevails.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).

The Veteran's DD Form 214 and service personnel records 
document service in Vietnam from December 4, 1970 to March 
16, 1971, with an Engineer Support Company attached to the 
1st Engineer Battalion.  The Veteran served as a motor 
vehicle operator, and he did not receive any awards that 
clearly reflect combat.  However his service personnel 
records do show that he participated in counterinsurgency 
operations against Vietcong/NVA in Vietnam from February 4, 
1971 to March 13, 1971.  The service personnel records also 
show that he arrived at the Da Nang Air Force Base on 
February 4, 1971 and departed from the same Air Base on March 
16, 1971.

Service treatment records reveal that the Veteran made a 
suicidal gesture by cutting his arm with a razor blade in 
July 1969, twelve days after enlistment.  The examiner 
reported the Veteran had a long history of poor impulse 
control and difficulty in relating to discipline and 
authority.  Review of subsequent service treatment records 
dating through the Veteran's date of discharge in June 1972 
show no other complaints or findings indicative of 
psychiatric problems.  On June 1972 examination prior to 
separation from service, psychiatric evaluation was normal	

Available records show no evidence of psychiatric complaints 
or treatment for psychiatric problems at separation from 
service in June 1972 or for many years after separation.  It 
was not until the late 1980's that the Veteran was treated 
for psychiatric problems.  Records show that the Veteran was 
treated at the mental health clinic in Jacksonville, Florida, 
since July 1989 for severe organic brain syndrome and 
symptoms of anxiety attacks and depression.  It was noted 
that he had extreme exposure to toxic chemicals while on the 
job over the past four years.

VA received the Veteran's claim for service connection for a 
psychiatric disorder in May 1990.  With that claim, the 
Veteran submitted a February 1990 letter from a VA staff 
psychiatrist, which indicated that the Veteran had been a 
patient of the mental health clinic since 1989.  The 
psychiatrist stated that the Veteran initially presented with 
symptoms of anxiety and depression which increasingly 
interfered with job performance.  It was noted that careful 
evaluation revealed a history of severe exposure to toxic 
chemical solvents over the past four years.  The psychiatrist 
opined that the Veteran would need to first recover from the 
physical and mental effects of chemical exposure before he 
could become meaningfully employed.

In October 1990, the Veteran underwent a psychiatric 
examination with Dr. TRS of the Psychological Assessment and 
Treatment Center.  The Veteran's chief complaint was exposure 
to toxic chemicals as a transport truck driver.  He reported 
that he began to experience headaches, a short and explosive 
temper, high blood pressure and migraines.  He reported 
avoiding crowds and gatherings.  His military history was 
that he served in Vietnam but did not engage in combat.  
Other problems presented by the Veteran included depression, 
episodes of anxiety, marital discord and vocational distress.  
The examiner noted that speech quantity, both spontaneously 
and in response to questions, was somewhat excessive, and 
that speech quality was pressured.  The examiner reported the 
Veteran's mood was anxious, depressed and pessimistic.  His 
affect, or emotional responsiveness was variable and 
unpredictable from the topic of discussion.  The Veteran 
reported feelings of moderate depression.  The Veteran 
reported poor appetite, the loss of usual interests, guilt, 
motor retardation, sleep disturbance, fatigue, and the loss 
of sexual interest.  Observed signs of anxiety during the 
interview included an apprehensive manner and problems in 
attention.  The symptoms of the Veteran's anxiety were 
shortness of breath, palpitations, dizziness, faintness, 
excessive sweating, paresthesia, cold hands, gastrointestinal 
problems and muscle twitching.  He reported not being 
bothered with obsessive thoughts; auditory, visual, and 
olfactory hallucinations were denied.  The examiner reported 
the Veteran was oriented as to time, person and place.  
Immediate, recent and remote memory were intact.  The Veteran 
reported an increase in appetite and a recent change in his 
sleep pattern.  The Veteran reported being sexually active 
but noted that the level of his sexual interest had recently 
decreased.  The examiner reported the Veteran's personality 
appeared to be best characterized as histrionic and schizoid. 
Insight and judgment were reported as fair.  The examiner's 
diagnosis was generalized anxiety with symptoms of panic 
disorder, and dysthymia.

In January 1991, the Veteran was admitted by Dr. TW of 
Jacksonville Wolfson Children's Hospital emergency room with 
suicidal ideations and depressive symptoms.  The Veteran was 
started on medication, he quickly stabilized and no longer 
felt suicidal.  He had no panic attacks while on medication 
and in several days was discharged.

In February 1991, the Veteran submitted a written statement 
detailing his stressors.  He noted that he was assigned to 
the 1st Engineers in the 1st Marine Division in Danang near 
Marble Mountain.  He reported he was assigned to haul rock 
and gravel to various fire bases around Danang including L-Z 
Baldy.  He also indicated he was assigned to drive to Hill 37 
to pick up a sweep team at the end of the day.  He reported 
being shot at while riding down the road and also worried 
about running over mines in the road.  He stated that one 
night Hill 37 was mortared while he was there.  He also 
described sleeping one night in a mechanics shed and had cat 
sized rats crawl on him.  

In July 1991 through June 1994, the Veteran underwent 
treatment at the Mental Health Center of Jacksonville.  The 
Veteran was diagnosed with dysthymia and a history of post 
traumatic stress disorder.  The Veteran complained of having 
panic attacks, anger and depression.  The Veteran reported 
having nightmares and flashbacks of Vietnamese experiences 
particularly when exposed to stimuli such as war movies.

In September 1991, the Veteran underwent a VA psychiatric 
examination and reported an inability to sleep restfully or 
relax.  He noted difficulty turning off his mind from things 
that he became obsessed about, and reported having severe 
migraine headaches and feeling completely defeated and 
depressed.  The examiner noted the Veteran's illness started 
in approximately 1989, when the Veteran became progressively 
more irritable and developed panic attacks.  The examiner 
reported the Veteran's first psychiatric problems started 
about 1980 when he started to have nightmares and depression.  
The examiner reported the patient's military experience was 
unremarkable and that he did not see much action in Vietnam, 
but that the Veteran did indicate he was scared once when he 
thought that the rat that was on his chest was a VC that had 
infiltrated their camp at night.  The examiner reported the 
mental status examination revealed a very anxious Veteran, 
who appeared dejected and who was careless about his 
grooming.  He seemed to be always on the verge of tears and 
talked incessantly about his discomfort because of his 
tendency to be obsessive coupled with an inability to sleep 
and a tendency to blame himself.  The Veteran was well 
oriented to time, place and person.  His memory was good for 
both recent and remote events and his immediate recall and 
calculation were good.  His thoughts progressed in a logical 
manner.  There was no evidence of looseness of association or 
bizarre ideation. The Veteran had feelings of worthlessness 
but no active suicidal plans.  Mood was depressed with 
appropriate affect.  The examiner noted that the Veteran's 
judgment was impaired, and that depression caused him to be 
extremely indecisive.  The Veteran's insight was quite 
limited in so far as understanding the frustrations that were 
causing him to be depressed.  The examiner's diagnosis was 
chronic dysthymic disorder with panic episodes and obsessive 
tendencies; the patient's underlying personality suggested a 
dependent personality with obsessive compulsive tendency.  
The examiner further diagnosed a global assessment of 
functioning (GAF) of approximately 50 with serious symptoms 
and impairment in social and occupational functioning because 
of severe depression, obsessive compulsive thinking and 
behavior, and panic attacks.

In April 1992, Dr. TJC submitted a letter regarding the 
Veteran's condition and reported that the Veteran had been a 
transporter of hazardous chemicals from 1986 to 1989.  Dr. 
TJC reported several symptoms developed as a result of the 
exposures including personality changes, confusion, 
difficulty concentrating, imbalance, irritability, 
depression, nightmares, anxiety, tinnitus, and 
hypersensitivity to odors.  The Veteran also had extreme 
headaches, chronic sinusitis, visual disturbances, insomnia 
and unrelenting fatigue.  The physical examination was 
normal.  A neuropsychological examination was suggestive of 
moderate to severe levels of depression.  Dr. TJC concluded 
the Veteran had multiple symptoms due to mild organic brain 
disease, i.e., diffuse, chronic dysfunction of his nervous 
system.  It was Dr. TJC's medical opinion that these 
neurological problems were secondary to his exposure at work 
to toxic substances.  It was Dr. TJC's opinion that the 
Veteran was permanently and totally disabled due to his 
illnesses.

In October 1992, Dr. BL of the Mental Health Center of 
Jacksonville, Inc. submitted a letter regarding the Veteran's 
health. Dr. BL began seeing the Veteran in 1991 because of 
depression described helplessness, "being down in the dumps," 
tired, unstable, having excessive guilt and nightmares about 
his Vietnam experience.  During follow-up, Dr. BL reported 
the Veteran continued to experience frequent nightmares and 
re-experienced emotional pain whenever he was exposed to 
television or radio that showed violence and/or talked about 
war.  Dr. BL diagnosed the Veteran with dysthymia, associated 
off/on panic attacks and post traumatic stress disorder.

VA attempted to verify the stressful events the Veteran 
reported had taken place during his period of service.  In 
September 1996 the RO received a response letter from the 
Personnel Management Support Branch, by the direction of the 
Commandant of the Marine Corps, which stated that although 
the anecdotal incidents reported may be true, they are not 
researchable.  It was noted that in order to be researched, 
incidents must be reported and documented.  Certain 
unreported events, such as being shot at while driving down 
the road or waking up to find large cat-size rats crawling 
all over him (the Veteran), would not be found in combat 
records.

On April 2002 examination performed for VA, the Veteran 
reported he was not seeking psychiatric care at this point.  
The Veteran reported two psychiatric hospitalizations in the 
past, one in a private facility in 1993 and another in 1989 
for panic attacks.  The Veteran reported that while in 
Vietnam he was mortared at times but denied being in any 
firefights or being seriously physically injured.  He stated 
that his life was threatened from enemy snipers but noted 
that he did not lose close friends.  He stated he saw many 
dead bodies and described the peculiar experience of a huge 
rat jumping on him while sleeping.  He reported he often had 
dreams about this rat jumping on him during nightmares.  The 
examiner reported the Veteran was not a combat soldier in the 
sense of carrying a weapon into the bush, but indicated that 
he did give sufficient examples to justify feeling threatened 
or frightened for his life while in Vietnam.  Several weeks 
after coming back from Vietnam, he began to note that he was 
having trouble sleeping and could not watch television 
because it made his nightmares worse.  He tried not to think 
about Vietnam but if he had a reminder of Vietnam, such as 
9/11 or the war in Afghanistan, he would have intrusive 
thoughts.  He stated that 50 percent of the time he felt 
fine.  The Veteran reported panic attacks once a month and 
the examiner felt that the Veteran's reported panic attacks 
did not meet the criteria for panic disorder.  The Veteran 
indicated that the panic attacks began in the 1970's.  He 
denied flashbacks.  He had occasional suicidal thoughts but 
no suicide attempts. He denied dissociative or psychotic 
symptoms.  He stated that his emotional symptoms made him 
feel "grumpy and irritable."

The mental status examination revealed that the Veteran's 
thought processes were logical, coherent and goal directed.  
Thought content varied appropriately. There was no evidence 
of psychosis as in delusions or hallucinations.  Mood was 
described as okay and affect was variable.  He was not 
homicidal nor suicidal. Cognitively, he was alert and 
oriented times four.  Immediate recall memory was five 
numbers forward and three numbers in reverse.  Formal 
judgment was intact, insight fair, and intelligence average.  
The examiner diagnosed mild combat related post traumatic 
stress disorder.  The examiner reported that the approximate 
percentage of medical probability that the Veteran's current 
psychiatric condition initially manifested in service was 90 
percent.  The examiner notated there was no current evidence 
of a personality disorder.  The examiner opined that the 
Veteran had been variously diagnosed with depression, panic 
attacks, anxiety and personality disorders, and concluded the 
most parsimonious explanation which tied all of the symptoms 
together was that of PTSD and further opined that the 
Veteran's PTSD symptomatology was a result of his service 
experience in Vietnam.  The examiner repeated the Veteran's 
assertions that while in Vietnam, his life was repeatedly 
threatened and the vehicle he drove was shot at by the enemy.  
It was also noted that the Veteran related seeing dead bodies 
and horrific scenes in Vietnam, the extent of which was 
sufficient to justify the diagnosis of PTSD.  The examiner 
concluded the Veteran had mild symptoms of PTSD and this 
diagnosis was the most parsimonious diagnosis to include 
elements of depression, anxiety and panic attacks.  The 
Veteran did not meet the criteria for panic disorder.  It was 
the examiner's opinion, that his current psychiatric 
condition initially was manifested in the service and that 
the Veteran did not suffer from a personality disorder.  His 
in-service stressor included five months in a combat area, 
being sniped at, mortared and fearing for his life.

On VA examination in January 2006, the Veteran reported that 
he was not being treated by a psychiatrist and was not being 
prescribed psychotropic medications.  The Veteran reported 
that his most recent psychiatric hospitalization was in the 
1990s at St. Augustine's Psychiatric Center.  The Veteran was 
not participating in counseling.  The Veteran stated that he 
tried to work a little bit every once in a while and reported 
that he worked one or two days a week for his brother.  The 
Veteran stated he could not work full-time because "it 
stressed him out," he could not explain why, but that he 
wanted to "climb the walls, pass out, explode."  He said his 
last full-time job was in the late 1980s as a truck driver 
but he stopped driving trucks because he "started wanting to 
run people over."

Upon examination, the examiner noted the Veteran's grooming 
and hygiene were adequate.  He was alert and fully oriented.  
He was able to recall 2 of 3 objects after a delay of a few 
minutes.  He provided one correct response to serial 7s, but 
said that he could not complete the task as he was bad at 
math.  He completed serial 3s without any mistakes.  The 
examiner reported he had a capacity to complete activities of 
daily living.  The Veteran did not exhibit any inappropriate 
or bizarre behavior during the interview.  His speech was 
normal for rate and volume. It was clear, coherent, and goal 
directed.  The was no evidence to suggest that he was 
responding to internal stimuli during the interview.  He 
denied suffering from auditory or visual hallucinations.  The 
Veteran denied experiencing delusions of reference, bizarre 
delusional beliefs, paranoia or grandiosity.  His range of 
affect was mildly restricted.  The Veteran reported the 
depression began sometime in the 1970s.  The Veteran endorsed 
anhedonia.  He reported sleeping four to five hours per night 
and said that he had trouble sleeping for the last 20 years.  
He complained of having had poor energy for between 20-25 
years.  He reported positive concentration.  The Veteran 
denied current suicidal ideation.  He reported making a 
suicidal gesture when he was 16 years old, taking an overdose 
of pills.  He denied homicidal thoughts.  The examiner noted 
there were no signs or symptoms of mania. He reported 
approximately one to two panic attacks per week.  He reported 
that the panic was precipitated by feelings of depression and 
hopelessness.  He denied feeling panicky for no apparent 
reason and denied obsessions or compulsions.

When discussing his military service, the Veteran reported 
that a bullet passed through the truck nearly striking him 
when he was driving a truck while deployed to DaNang in 
either January or February 1971.  He also stated that his 
unit received mortar fire between January and February 1971 
at Hill 37.  He said that he could not be more specific about 
the dates and that he could not recall any names of soldiers 
who were with him.

The Veteran was assessed for PTSD using CAPS, semi-structured 
interview and SCID, symptom-calibrated scoring rule.  When 
questioned about re-experiencing symptoms from criterion B of 
PTSD, the Veteran denied intrusive memories, nightmares, or 
flashbacks during the last week.  He reported that the 
television news about the war in Iraq brought back upsetting 
reminders of Vietnam twice during the last week.  He 
indicated that on two occasions, he would sweat for about 
half an hour.  In terms of avoidance or numbing symptoms from 
criterion C, the Veteran reported that he always made an 
effort to avoid thinking or talking about the trauma from the 
war.  He also generally attempted to avoid watching the 
television news because he knew that it was going to upset 
him.  He reported that he could recall almost all the 
important details from his traumatic experiences.  He 
indicated that he only enjoyed watching television 
occasionally and did not enjoy other activities.  He reported 
feeling detached all of the time during the last week and 
said that he experienced a restrictive range of affect 30 
percent of the time.  In terms of increased arousal symptoms 
from criterion D, the Veteran reported sleeping four to five 
hours per night.  He said that on some occasions, it took him 
as long as one to two hours to fall asleep.  He indicated 
that he was angry twice during the last week and said that 
each time he remained angry for almost the entire day.  He 
reported feeling hyper vigilant on a constant basis during 
the last week.  He estimated that he had four to five 
exaggerated startle responses during this period of time 
which caused him to feel jumpy.  The Veteran stated that the 
onset of the PTSD symptoms occurred immediately after he 
returned home from the war.  He denied any periods of 
remission.  He said the symptoms were about as serious as 
they were once he first experienced them. In terms of 
traumatic events since Vietnam, he referred to his heart 
condition.

The examiner diagnosed the Veteran with chronic post 
traumatic stress disorder; major depressive disorder.  It was 
noted that the Veteran's GAF associated with post traumatic 
stress disorder was 69 and that his GAF associated with major 
depressive disorder was 65.  The examiner elaborated, stating 
the following:

Assuming the stressful events that the Veteran recounted from 
Vietnam could be confirmed, the Veteran meets the criteria 
for post traumatic stress disorder.  However, the Veteran's 
account of the stressful events during Vietnam was vague.  He 
was not able to provide specific dates or list the names of 
any witnesses who could confirm his account.  This evaluator 
was asked to identify what evidence was used aside from the 
Veteran's statements to verify claimed stressors and this 
evaluator was unable to find any additional information.

The examiner went on to state that the Veteran's PTSD 
appeared to have a mild impact upon his level of functioning.  
He further noted that the Veteran also met the criteria for 
major depressive disorder.  The examiner opined he would have 
had to resort to speculation to give an opinion about whether 
depression was related to the PTSD.

When the Veteran was seen for outpatient treatment in March 
2006, he reported that he had not been at the North Carolina 
VA facility since 2004.  He wanted to see someone regarding 
depression problems, indicating that his quality of life was 
not very good.  He had been on a variety of antidepressants, 
but reported becoming more anxious while taking them.  Upon 
physical examination, the examiner noted the Veteran had 
nervousness, anxiety, and depression, but no suicidal 
ideations.  The diagnosis was anxiety, depression, and PTSD.

Subsequent to the most recent VA examination of January 2006, 
further development to confirm PTSD stressors was undertaken.  
Unit records were obtained in July 2009, and reflect that on 
and around the time the Veteran at Da Nang Air Force Base 
prior to his departure in March 1971, the base was subject to 
rocket attacks.  A PTSD Stressor Corroboration Research 
report issued by a Decision Review Officer (DRO) in July 2009 
reviewed the unit records and came to the conclusions that 
the evidence failed to corroborate the specific stressors 
cited by the Veteran in support of his claim for service-
connection for PTSD.  First it was noted that the records 
made no specific reference to any specific enemy action or 
casualties in the 1st Engineer Battalion during the period 
the Veteran was in Vietnam.  There was no confirmation of the 
specific stressors cited by the Veteran, specifically mortar 
attacks on Hill 37, about 20 miles outside Da Nang.  There 
was also no vehicle belonging to the 1st Engineer Battalion 
that was shown to have been shot at during this time period.  
However the DRO did admit that the Da Nang area did receive 
incoming on several occasions while the Veteran was assigned 
to that area.  

Based on a review of the foregoing, the Board finds that 
service connection is warranted for PTSD.  While specific 
confirmation of his claimed stressors such as the firing upon 
his truck, rats crawling on him and the mortar attacks on 
Hill 37 were not confirmed by official means, the balance of 
the evidence supports the Veteran's contentions that he was 
exposed to stressors while serving in Vietnam. 

Although his combat accounts may not be a precise 
recollection of stressors, his contentions, which do include 
generalized fear of driving over mines or of being fired at 
while in service, appear to be consistent with the nature of 
his service, and his MOS of vehicle operator.  Such service 
is noted to include support of a combat campaign 
(participation in counterinsurgency operations), as shown in 
service personnel records, and most significantly of being in 
an area subjected to incoming rocket attacks, which was 
recently confirmed by the RO in July 2009.  Thus the Board 
finds that the balance of the evidence supports his 
contentions of having been exposed to combat related 
stressors.  See Pentecost, supra.  Accordingly the Board 
finds in his favor that he has been exposed to combat related 
stressors during his service.  

Having found that the Veteran was exposed to combat related 
stressors, the Board further finds that the VA examinations 
of April 2002 and January 2006 both provide a diagnosis of 
PTSD, with the January 2006 examination finding that the 
diagnosis of PTSD is contingent on the verification of 
claimed stressors.  The April 2002 examination contained a 
stronger opinion, wherein the examiner opined that that it 
was approximately 90 percent of medical probability that the 
Veteran's current psychiatric condition initially manifested 
in service, and further opined that the Veteran's PTSD 
symptoms were a result of his Vietnam service, with stressors 
including spending 5 months in a combat areas, being sniped 
at, mortared and fearing for his life.  These VA opinions 
which diagnose PTSD and link the PTSD to service, are now 
supported by confirmed stressors.  Accordingly service 
connection is warranted for PTSD.  


ORDER

Service connection for PTSD is granted.





____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


